 In the Matter of ATLAS POWDER COMPANY, WELDON SPRING ORDNANCEWORKSandUNITED GAS, COKE & CHEMICAL WORKERS OF AMERICA,LOCAL 222, C. I. O.In the Matter of ATLAS POWDER COMPANY, WELDON SPRING ORDNANCEWORKSand 'INTERNATIONALUNION OF OPERATING ENGINEERS,INDUSTRIAL LOCAL 513-D-AFL.Cases Nos. R-5811 and R-5812.-Decided September 6,1943Mr. A. Earl WyattandMr. John A. Walsh,ofWeldon Spring, Mo.,for the Company.Mr. Victor B. HarrisandMr. James O'Reilly,of St. Louis, Mo., 'fo'rthe C. I. O.Mr. L. C. MarksandMr. Duke Brindleyof St. Louis, Mo., for theA. F. of L.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by United, Gas, Coke & ChemicalWorkers of America, Local 222, affiliated with the C. I. 0., hereincalled the C. I. 0., and International Union of Operating Engineers,Industrial Local 513-D-affiliated with the A. F. of L., herein calledthe A. F. of L., each alleging that a question affecting commerce hadarisen concerning the representation of employees of Atlas PowderCompany, Weldon Spring Ordnance Works, Weldon Spring, Missouri,herein called the Company, the National Labor Relations Board pro-vided for an appropriate consolidated hearing upon due notice beforeJack G. Evans, Trial Examiner. Said hearing was held at St. Louis,,Missouri, on August 9, 1943.The Company, the C. I. 0., and theA. F. of L. appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.The C. I. O. objected to the inter-vention of the A. F. of L. in Case No. R-5811 on the ground that theA. F. of L. had failed to show that it represents a sufficient number52 N. L. R. B., No. 75.473 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees affected by the proceeding.For reasons set forthbelow, the objection is overruled.The Company moved that theconsolidated cases be severed upon the ground that confusion wouldresult from consideration of the two cases together.The Companyalsomoved to dismiss both petitions upon the ground that neitherlabor organization represents a substantial number of its employees.The motions of the Company are hereby denied.At the hearing theCompany offered in evidence a certain letter which it proposed toissue to its employees in the event that the Board directs electionsherein.The Trial Examiner rejected the proffered exhibit asimmaterial, and the Company thereupon requested that the Boardauthorize it to issue the letter.We hereby affirm the Trial Examiner'sruling rejecting the exhibit in question and decline to rule upon thepropriety of the Company's addressing this or a similar communica-tion to its employees.At this stage of proceedings under Section 9(c) of the Act, lacking evidence as to all the relevant facts and circum-stances, it would manifestly be both impossible and improper for theBoard to decide prospectively whether an employer's conduct willraise substantial and material issues with respect to"the conduct of aballot,' or whether, upon the filing of a proper charge followed bycomplaint and hearing thereon such conduct might be found toconstitute an unfair labor practice within the meaning of Section 8of the Act.During the course of the hearing the Trial Examinermade rulings on a number of other motions and objections.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial error was committed.The rulings are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAtlasPowder Company is a Delaware corporation having itsprincipal office and place of business at Wilmington, Delaware.TheCompany operates several plants, one called theWeldon SpringOrdnance Works at Weldon Spring, Missouri, which is the only plantinvolved herein; it is a Government-owned, contractor-operated plantand produces TNT and DNT. The raw materials used at said plantduring the course of a year exceed $1,000,000 in value, a substantialportion of which is shipped from points outside the State of Missouri.During the same period TNT, valued at approximately $1,000,000, isshipped from the plant in question to points outside the State ofMissouri.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.'See Article III, Section 10, of National Labor Relations Board Rules and Regulations-Series 2,as amended. ATLAS POWDER COMPANYH. THE ORGANIZATIONS INVOLVED475United Gas, Coke & Chemical Workers of America, Local222, af-filiated with the Congress of Industrial Organizations, and Interna-tionalUnion of Operating Engineers, Industrial Local 513-D-affiliated with the American Federation of Labor, arelabor organiza-tions admitting to membership employees of the Company.III.THEQUESTIONS CONCERNINGREPRESENTATIONThe Company has refused to recognize either of the petitioningunions as the exclusive representative of the employees in the unitsclaimed to be appropriate in the absence of certification by the Board.A statement of the Regional Director, introduced in evidence in-dicates that each petitioning union represents a substantial numberof employees of the Company within the unit urged by said unionand hereinafter found to be appropriate .2We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSIn 1942 and the early months of 1943, upon the filing of petitionsby the I. A. M. and various unions affiliated with the A. F. of L.and C. I. 0.,3 the unions and the Company entered into a series ofagreements for determination of representatives in consent electionsor by Regional Director's cross-check, as the results of which repre-sentatives were designated by employees of the Company and certifiedby the Regional Director, in 12 bargaining units, described in detailin Appendix A attached hereto.'In the instant proceeding the parties have agreed to the estab-lishment of two additional bargaining units which will include allthe remaining employees of the Company's Weldon Spring plant2. In Case No.R-5811 theRegionalDirector's statement shows thatthe C.I.0. submitted817 membership cards,537 of which bear the apparently genuine signatures of persons whosenames appear onthe Company's pay roll of July 13, 1943,which pay roll contains the namesof 1,479 employeesThirty-nine cards were dated in 1942; 436 in 1943;and 66 undated.The A. F of Lsubmitted 191 authorization cards in support of its interest in Case No.R-5811, 43 of which bear the apparently genuine signatures of persons whose navies appearon the above-mentioned pay roll.None of the cards was dated.In Case No. R-5812 the A. F. of L submitted 258 membershipcards,59 of which bearapparently genuine signatures and names of persons whose names appear on the Company'spay roll ofJuly 13, 1943;the pay roll contains the names of 189 employees.All the cardswere undated.B InternationalUnion of Industrial Employees,International Brotherhood of Firemenand Oilers,International Brotherhood of Electrical Workers, and International Union ofOperating Engineers,allaffiliatedwith the A F. of L;United Gas,Coke & ChemicalWorkers andUnited Electrical,Radio and Machine WorkersofAmerica,affiliatedwiththe C. I. 0. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDexcept office and technical workers, certain janitors and hospital andcafeteria employees.We see no reason to disapprove the stipulatedunits.In accordance with the agreement of the parties,we find thatthe following groups of the Company's employees in the WeldonSpring plant constitute units appropriate for the purposes of col-lective bargaining,within the meaning of Section 9 (b) of the Act.(1) In Case No. R-5811:All productionemployees in the boxfactory, acidarea,TNT lines, magazine area, and loading docks;acid and TNT line repairmen permanently assigned to these areas;and janitors permanently assigned to change houses, acid and TNTlines, and magazine and loading dock areas;excludingall other jani-tors, foremen and all other supervisory employees with authorityto hire, promote, discharge,discipline,or otherwise effect changes inthe status of employees,or effectively recommend such action,all otheremployees not specifically mentioned above, and all employees coveredby the previouslystipulated units(listed inAppendix A).(2) In Case No. R-5812: All employeesof the Companyclassifiedas maintenance laborers and wearing"L" badges, excludingforemenand all supervisory employeeswith authorityto hire, promote, dis-.charge, discipline,or otherwise effect changes in the status of em-ployees, or effectively recommend such action,foremen,and all otheremployees of the Company.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during thepay-roll period immediately preceding the date of our Direction ofElections herein, subject to-the limitations and additions set forth insaid Direction.The C. I. O. urges the Board to deny the A. F. of L. a place on theballot in Case No. R-5811 on the ground that the A. F. of L. has failedto show sufficient representation among the Company's employees inthe appropriate unit.Since the A. F. of L. has made some showingof representation among said employees of the Company and inasmuchas an election is to be conducted, we shall accord it a place on the ballot.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lationsBoard Rules and Regulations-Series 2, as amended, it ishereby ATLAS POWDER COMPANY477DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Atlas PowderCompany, Weldon Spring,Missouri,elections by secret ballot shallbe conducted as early as possible,but not later than thirty(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Fourteenth Region,acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of'said Rules and Regulations,among the employees in the units found appropriate in Section IV,above, who were employed by the Company at its Weldon Springplant during the pay-roll period immediately preceding the date ofthisDirection,including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingemployees who have since quit or been discharged for cause: (1) todetermine,with respect to the employees in the unit described inparagraph(1) of Section IV, whether they desire to be representedby United Gas, Coke & Chemical Workers of America, Local 222,affiliated with the C. I. 0., or by International Union of OperatingEngineers Industrial Local 513-D,affiliated with the A. F. of L., forthe purposes of collective bargaining,or by neither;and (2) to de-termine, with respect to the employees in the unit described in para-graph(2) of Section IV, whether or not they desire to be representedby International'Union of Operating Engineers,Industrial Local513-D,affiliatedwith the A.F. of L.,for the purposes of collectivebargaining.CI3AM-MAN MJLLis took no part in the consideration of the aboveDecision and Direction of Elections.APPENDIX "A"Firemen and Oilers Unit 1Engine room employeesBoiler room employeesAmmonia oxidation compressoroperatorsI.B. E. W. Unit 1Outside electriciansLine foremenLinemenGroundmenFiremen and Oilers Unit -2Employees of purification plantin booster stationsI.B. E. W. Unit 2Electrical foremenElectriciansElectricalmaintenance menElectricalinstrument menTelephone cablemenSplicersArmature Winders 478DECISIONSOF NATIONALOperating Engineers Unit 1Operation engineersU. E. R. M. UnitPlant guardsOperating Engineers Unit 2FiremenFire fightersOperating Engineers Unit 3Diesel operatorsSwitchforemenSwitchmenIndustrial EmployeesUnion Unit 1LABOR RELATIONS BOARDI.A. M. UnitMachinistsMillwrightsDiesel mechanics and helpersAutomobilemechanics and helpersOperating Engineers UnitRailroad weight mastersRailroad yard clerks4Operating Engineers Unit 5ChauffeursDriversMaintenance mechanicsMaintenance mechanics helpers